DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the amendments filed on 09/22/2021.  
This action has been made FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 is being considered by the examiner.
Response to Amendment
In view of the Applicant’s amendments, the examiner withdraws the previous 35 USC 101 rejection.
In view of the claim amendments, the examiner withdraws the pending double patenting rejection.
Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
The Applicant alleges the following: “Geshwind does not teach or suggest at least "receiving one or more search results from a search operationcation No.: 16/528,088 Attorney Docket No.: 338740-US-CNT[2]Page 11 of 13 based on a search query, a particular search result of the one or more search results being associated with a particular application, the particular search result having multiple displayable content elements associated with corresponding operations executable by the particular application on search result content associated with the particular search result," as recited by amended independent claim 1 (emphasis added).”  The examiner is not persuaded.   Applicant' s arguments with respect to claim(s) language of “receiving one or more search results from a search operationcation No.: 16/528,088 Attorney Docket No.: 338740-US-CNT[2]Page 11 of 13 based on a search query, a particular search result of the one or more search results being associated with a particular application, the particular search result having multiple displayable content elements associated with corresponding operations executable by the particular application on search result content associated with the particular search result” have been considered but are moot because the new ground of rejection, Geshwind in view of Kraft.  The combination of Geshwind and Kraft, discloses the Applicant’s claim lanague of “particular application”, in paragraph 0065 of Kraft.  Kraft’s paragraph 0065 specifically discloses the following: search for music and select proper application to play the music.  Kraft’s teachings of “proper application” is the same as the applicant’s teachings of “particular application”.  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 9-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 19 recites “detecting selection”.  However, this claim limitations fails to provide the concise steps on how the “detection” is carried out.  Therefore, this claim is rendered as indefinite.
Claims 1, 12 and 19 recites “a particular operation”.  The use of the term “a particular operation” is broadly recited and fails to particularly point out and distinctly claim the subject matter.  The claims and specification fails to clearly and concisely recite what exactly comprises the particular operation.  In fact, there is absolutely no mention of a “particular operation” in the Applicant’s specification.  In the interest of compact prosecution, the examiner assumes the particular operation is the same as a search operation, as recited in the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the term "computer readable medium" as used herein, can refer to non-statutory subject matter since the medium is not adequately defined by the specification.  The question becomes whether non-statutory embodiments would be fairly conveyed to one of ordinary skill given the terminology utilized.  In this instance, because the specification fails to limit expressly the term “computer readable medium” to exclude signals, carrier waves, etc, the term encompasses transitory propagating signals.  Therefore, it would appear to be reasonable to interpret medium for “carrying” as fairly conveying signals and other forms of propagation or transmission media to one of ordinary skill (See Ex parte Mewherteri).  To overcome this rejection, the examiner suggests amending claim 19 to recite “a non-transitory computer readable storage medium”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 4-7, 9-16 and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geshwind, US Patent Application Publication No.: 20070276733.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Geshwind, US Patent Application Publication No.: 20070276733 in view Kraft, US Patent Application Publication No.: 20070239781.
Claim 1:
Geshwind failed to explicitly disclose a “particular application”.  However, Kraft discloses “proper application” in Kraft’s paragraph 0065, wherein Kraft’s teachings of “proper application” is the same as the applicant’s teachings of “particular application”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Geshwind by the teachings of Kraft’s system of providing “proper applications”, thereby enabling playing back of music tracks more effectively (See Kraft Field of Invention, Paragraph 0001). 
As modified:
The combination of Geshwind and Kraft discloses a method (See Geshwind Abstract) comprising: 
receiving one or more search results from a search operation based on a search query, a particular search result of the one or more search results being associated with a particular application (“a powerful tool for easily finding and playing his/her favorite music in a sophisticated and automatic manner by letting the device itself search for music and select proper application to play the music.” See Kraft Paragraph 0065), the particular search result having multiple displayable content elements associated with corresponding operations executable by the particular application (See Kraft Paragraph 0065) on search result content associated with the particular search result (“returns search results in response to the query data” See Geshwind Figure 9 & Paragraphs 0095-0097); 
presenting the multiple displayable content elements of the particular search result in a user interface of a computing device (“a display comprising a music search section” See Geshwind Figure 9 & Paragraphs 0095-0097);
detecting selection of a particular displayable content element of the particular search result through the user interface (“the selected music tracks” See Geshwind Figure 9 & Paragraphs 0095-0097), the particular displayable content element being associated with a particular operation executable by the particular application (See Kraft Paragraph 0065); 
(See Kraft Paragraph 0065) associated with the particular search result to perform the particular operation on the search result content associated with the particular search result (“the selected music tracks” See Geshwind Figure 9 & Paragraphs 0095-0097), absent subsequent input through the user interface (See Geshwind Figure 9 & Paragraphs 0095-0097).
Claim 2:
The combination of Geshwind and Kraft discloses wherein the particular search result is annotated (See Geshwind Figure 9 & Paragraphs 0095-0097 & 0102) with a particular application (See Kraft Paragraph 0065) identifier identifying the particular application (See Kraft Paragraph 0065) and action identifiers identifying the corresponding operations executable by the particular application (See Kraft Paragraph 0065) on the search result content associated with the particular search result (See Geshwind Figure 9 & Paragraphs 0095-0097). 
Claim 4:
The combination of Geshwind and Kraft discloses wherein the search operation returns the one or more search results based on a search performed on application content in a datastore (“database/music library” See Geshwind Paragraphs 0076-0081) accessible through the particular application (See Kraft Paragraph 0065).
Claim 5:
(“websites and use their search results” See Geshwind Paragraphs 0035-0036 & 0045 & 0076).
Claim 6:
The combination of Geshwind and Kraft discloses wherein the search operation returns the one or more search results based on a search performed on local data resources (“search local or remote databases or websites” See Geshwind Paragraphs 0027 & 0030-0031).
Claim 7:
The combination of Geshwind and Kraft discloses wherein the search operation returns the one or more search results based on a first search performed on Web pages (“websites and use their search results” See Geshwind Paragraphs 0035-0036 & 0045 & 0076) and based on a second search performed on local data resources (“search local or remote databases or websites” See Geshwind Paragraphs 0027 & 0030-0031).
Claim 9:
The combination of Geshwind and Kraft discloses wherein the triggering launches the particular application (See Kraft Paragraph 0065) and performs the particular operation as a background operation (“The server sends search results back to the client application and also sends advertising results back to the client application. The client renders the search results and the advertising results in their respective sections of the client application display area” See Geshwind Paragraph 0095), (“returns search results in response to the query data” See Geshwind Figure 9 & Paragraphs 0095-0097).
Claim 10:
The combination of Geshwind and Kraft discloses presenting a plurality of available applications for execution (“The server sends search results back to the client application and also sends advertising results back to the client application. The client renders the search results and the advertising results in their respective sections of the client application display area” See Geshwind Paragraph 0095), responsive to selection of at least one other search result (“returns search results in response to the query data” See Geshwind Figure 9 & Paragraphs 0095-0097).
Claim 11:
The combination of Geshwind and Kraft discloses presenting a plurality of available actions (“the selected music tracks” See Geshwind Figure 9 & Paragraphs 0095-0097), responsive to selection of the at least one other search result (“returns search results in response to the query data” See Geshwind Figure 9 & Paragraphs 0095-0097).
Claim 12:
Claim 12 is rejected on the same basis as claim 1.
Claims 13-16
Claims 13-16 are rejected on the same basis as claims 4-7.
Claims 18-19
Claims 18-19 are rejected on the same basis as claims 1 and 9.  
Claim 20:
The combination of Geshwind and Kraft discloses particular search result is received with contextual metadata identifying at least: the particular application (See Kraft Paragraph 0065), a first action identifier of a first operation executable by the particular application (See Kraft Paragraph 0065) on a first content element of the particular search result (See Kraft Paragraph 0029 & 0065), and a second action identifier of a second operation executable by the particular application (See Kraft Paragraph 0065) on a second content element of the particular search result (“periodic or real-time email alerts to the user(s) as soon as new music is encountered that is deemed to be of interest to the user” See Geshwind Paragraph 0019).
Claim 21:
The combination of Geshwind and Kraft discloses wherein the particular search result identifies a contact, the first content element comprises a phone number of the contact (See Kraft Paragraph 0029 & 0065), and the second content element comprises an email address of the contact (“periodic or real-time email alerts to the user(s) as soon as new music is encountered that is deemed to be of interest to the user” See Geshwind Paragraph 0019).  
Claim 22:
The combination of Geshwind and Kraft discloses wherein the computer-readable instructions, when executed by the processing unit, cause the processing unit to: trigger the particular application (See Kraft Paragraph 0065) to call the phone number when the first content element of the contact is selected (See Kraft Paragraph 0029 & 0065); (See Kraft Paragraph 0065) to initiate an email to the email address when the second content element of the contact is selected (“periodic or real-time email alerts to the user(s) as soon as new music is encountered that is deemed to be of interest to the user” See Geshwind Paragraph 0019).  
Claim 23:
The combination of Geshwind and Kraft discloses wherein the particular search result uniquely identifies the particular application (“a powerful tool for easily finding and playing his/her favorite music in a sophisticated and automatic manner by letting the device itself search for music and select proper application to play the music.” See Kraft Paragraph 0065).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130275924 discloses the user may navigate through the various search results in a manner similar to that described earlier for navigating audio tracks in a music player.
US 20120192061 discloses a toolbar 36 of a functional music player is displayed on the webpage that allows a user to play music selected from the search results.
US 20090182721 discloses displaying a music player 295 is shown on the display 70 using a separate window, and is not a final search result screen, the screen 200f of FIG. 2F is excluded from the process of generating a search history.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 16, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        i
         http://www.uspto.gov/ip/boards/bpai/decisions/prec/fd2012007692.pdf